DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because the drawings have a poor line quality. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Appropriate correction is required for the following objections:  
Claim 1, Line 5, 8 & Claims 3-6, line 1 recites “into the channel” and should recite “into the at least one channel”;
Claim 12-13 recites “a first side” & “a watercraft hull” and should recite “the first side” & “the watercraft hull”;
Claim 15 recites “the hull” and should recite “the watercraft hull”;
Claim 17 recites “a first type shaft” and should recite “the first type shaft”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 & 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gage (GB 2,525,049).
Regarding Claim 1, Gage disclose a system for recharging power storage [13] devices on a watercraft [1] (FIG. 1), the system comprising:
A. at least one channel [7] fixedly mounted inside a watercraft hull [In the first embodiment at least one turbine 10 is positioned within a tubular member 7 within the hull of the vessel 1] (FIG. 1, Abstract);
B. a turbine [10] coupled to a first type shaft [11] extending into the channel [7], the turbine [10] in communication with the at least one channel [7], the turbine [10] including a rotor [axial flow rotor] configured to rotate in response to kinetic energy from water moving through the channel [By a kinetic water-driven turbine in this specification is meant a turbine that can generate energy from the kinetic energy present in flowing water in a free-flow environment. Such turbines are known, and any suitable type can be selected for use in the present invention. These include, for example, axial flow rotor turbines, open centre fan turbines and cycloidic turbines] (Page 4, Lines 10-14); and 
C. a generator [12] configured to convert the kinetic energy into electric energy (FIG. 1, Claim 19).
Regarding Claim 2, Gage disclose the system of claim 1 [see rejected Claim 1], 
wherein the at least one channel [7] is horizontally positioned and traverses a length of a bow of the watercraft [1] (FIG. 1 shows 7 “horizontally positioned and traverses a length of a bow of the watercraft”).
Regarding Claim 3, Gage disclose the system of claim 2 [see rejected Claim 2], 
wherein the channel [7] is linear [see rejected Claim 2] and tapered [Where the channel comprises a tubular member, the tubular member can have any suitable cross-section, for example, circular or rectangular, depending on the type and dimensions of the turbine. Preferably the tubular member is at least 50 ems in diameter, more preferably from 1 metre to 15 metres in diameter, for example about 5 metres in diameter] directionally toward a stern [3] of the watercraft [1] (FIG. 1, Abstract, Page 6, Line 1-7).
Regarding Claim 4, Gage disclose the system of claim 3 [see rejected Claim 3], 
wherein the channel [7] comprises a first opening [8] configured to allow water to enter the channel [7] (FIG. 1, Abstract).
Regarding Claim 5, Gage disclose the system of claim 4 [see rejected Claim 4], 
wherein the channel [7] comprises a second opening [9] configured to allow expulsion of water from the channel [7] (FIG. 1, Abstract).
Regarding Claim 6, Gage disclose the system of claim 5 [see rejected Claim 5], 
wherein the channel [7] comprises a chamber [“chamber” from far left “line” 10 and far right “line” 10] that encloses the rotor [7 is a “chamber enclosing the rotor”] (FIG. 1).
Regarding Claim 7, Gage disclose the system of claim 6 [see rejected Claim 6], 
wherein the chamber is positioned adjacent to a narrowest point of the channel (FIG. 5 shows 24’s “chamber” positioned to a narrowest point of the channel).
Regarding Claim 8, Gage disclose the system of claim 7 [see rejected Claim 7], 
wherein the turbine [12] is positioned within an engine room of the watercraft [1] (Annotated FIG. 1 for FIG. 1, Abstract; In the first embodiment at least one turbine 10 is positioned within a tubular member 7 within the hull of the vessel 1).

    PNG
    media_image1.png
    552
    1025
    media_image1.png
    Greyscale

Regarding Claim 9, Gage disclose the system of claim 8 [see rejected Claim 8], 
wherein the generator [12] is positioned within the engine room (Annotated FIG. above).
Regarding Claim 10, Gage disclose the system of claim 9 [see rejected Claim 9], 
wherein the turbine powers the generator (Claim 19).
Regarding Claim 11, Gage disclose a system (FIG. 1, Abstract) comprising:
A. a first channel associated with a first side of a watercraft hull  (FIG. 1, Page 5, Line 1-11; The channel may, for example, comprise a tubular member extending from bow to stem having a bow intake and a stem outlet. Page 5, Line 12-17; In certain embodiments, a plurality of channels can be provided, or a single channel can be branched so as, for example, to have one or more outlets on the port and starboard sides of the vessel);
B. a second channel associated with a second side of a watercraft hull (FIG. 1, Page 5, Line 1-11; The channel may, for example, comprise a tubular member extending from bow to stem having a bow intake and a stem outlet. Page 5, Line 12-17; In certain embodiments, a plurality of channels can be provided, or a single channel can be branched so as, for example, to have one or more outlets on the port and starboard sides of the vessel);
C. a turbine [10] coupled to a first type shaft [11] extending into the first channel [as shown in FIG. 1] and coupled to the first type shaft [11] extending into the second channel [as shown in FIG. 1] (also refer to elements A-B for the current claim);
D. the turbine [10] including a rotor coupled to the first type shaft [By a kinetic water-driven turbine in this specification is meant a turbine that can generate energy from the kinetic energy present in flowing water in a free-flow environment. Such turbines are known, and any suitable type can be selected for use in the present invention. These include, for example, axial flow rotor turbines, open centre fan turbines and cycloidic turbines] (FIG. 1, Page 4, Lines 10-14); and 
E. a generator [12] connected to the one of more of the first type shafts [11] and at least one power storage device [13] (FIG. 1, also refer to elements A-D for the current claim).
Regarding Claim 13, Gage disclose the system of claim 11 [see rejected Claim 11], 
wherein associated with a first side of a watercraft hull means passing through the watercraft hull [tubular member 7 within the hull of the vessel 1] (FIG. 1, Abstract).
Regarding Claim 14, Gage disclose the system of claim 11 [see rejected Claim 11], 
wherein the first channel and the second channel taper toward a stern of the watercraft [as water moves from the bow to the stern of the vessel as it moves through the water] (FIG. 1, Abstract, Also refer to rejected Claim 11 regarding the first and second channels).
Regarding Claim 15, Gage disclose the system of claim 14 [see rejected Claim 14], 
wherein the first channel and the second channel each comprises at least one water intake opening [8] near a front of the hull [Hull] (FIG. 1, Also refer to rejected Claim 11 regarding the first and second channels).
Regarding Claim 16, Gage disclose the system of claim 15 [see rejected Claim 15], 
wherein the first channel and the second channel each comprises a water expulsion opening [9] (FIG. 1, Also refer to rejected Claim 11 regarding the first and second channels).
Regarding Claim 17, Gage disclose the system of claim 16 [see rejected Claim 16], 
wherein a screw [4] connected to a shaft other than a first type shaft [11] propels the watercraft [1] (FIG. 1).
Regarding Claim 18, Gage disclose a method of generating power (FIG. 1 & Abstract) comprising:
A, installing a watercraft system [1] having a first channel [7] associated with a side of a watercraft [tubular member 7 is positioned within a tubular member 7 of vessel 1; where vessel 1 comprises left/right sides; therefore tubular member 7 is “associated” with a side of the vessel 1] hull [hull of the vessel 1] (FIG. 1, Abstract), and a turbine [10] coupled to a first type shaft [11] extending into the first channel [7] and coupled to a first type shaft [11] extending into the channel the turbine including a rotor coupled to the first type shaft [By a kinetic water-driven turbine in this specification is meant a turbine that can generate energy from the kinetic energy present in flowing water in a free-flow environment. Such turbines are known, and any suitable type can be selected for use in the present invention. These include, for example, axial flow rotor turbines, open centre fan turbines and cycloidic turbines] (Page 4, Lines 10-14);
B. propelling the watercraft [1] using a screw [4] connected to a shaft [shaft] other than a first type shaft [11] (FIG. 1, annotated FIG. above);
C. generating mechanical energy via a rotational force of the rotor caused by water passing through the first channel (FIG. 1, Claim 1);
D. converting mechanical energy into electrical energy via a generator [12] (FIG. 1, Claim 14); and 
E. charging a power storage device [13] with the electrical energy (FIG. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gage (GB 2,525,049) according to Claim 11 and in further view of Hayman (US 2014/0161615).
Regarding Claim 12, Gage disclose the system of claim 11 [see rejected Claim 11], 
Gage does not disclose wherein associated with a first side of a watercraft hull means positioned on an outside of the watercraft hull.
Hayman disclose wherein associated with a first side of a watercraft hull means positioned on an outside of the watercraft hull (FIG. 6, Claim 11).
	It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to use Hayman’s “association” in Gage’s hull. One would be motivated to do so for easier access and replacement of the channels.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.















/JOSEPH ORTEGA/Examiner, Art Unit 2832